EXHIBIT 10.4B






CHS LONG TERM INCENTIVE PLAN
Fiscal 2019- Fiscal 2021 Plan Appendix
US and International






FISCAL 2019-2021 RETURN ON INVESTED CAPITAL GOALS
Performance Targets
CHS ROIC
Description
Award as % of Target Goal
Superior Performance Maximum
7.9%
Superior Performance Goal
400%
Maximum
6.9%
Maximum Performance Goal
200%
Target
5.9%
Target Performance Goal
100%
Threshold
4.9%
Minimum Performance Goal
50%



Note: Compensation earned for any Performance Period is mathematically
interpolated when performance results occur between the three ROIC Performance
Targets.


RETURN ON INVESTED CAPITAL EXPLANATION
ROIC is a measurement of how efficiently the company uses its capital and the
level of returns on that capital. It is calculated by dividing net operating
profit after tax by funded debt plus equity. Further details on the ROIC
calculation, goal determination and goals can be answered by the finance contact
for your group. The formula used in the calculation of ROIC is as follows:
ROIC=
Adjusted Net Operating Profit After Tax*
Funded Debt + Equity**



*(Earnings Before Taxes + Interest, Net) * (1- Effective Tax Rate)
**(Average of Beginning FY19 and End of Year FY21Funded Debt) + Beginning of
Year Equity


Calculation uses FY18 July balance sheet for beginning of fiscal year 2019
funded debt and beginning of year equity. The FY21 July balance sheet will be
used for fiscal 2021 end of year funded debt. Funded debt is calculated by
adding long-long term debt plus the current portion of long-term debt plus any
guarantees of funded debt.







